                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


WILLIE R. WHITE,                                     4:18-CV-04154-KES

                   Plaintiff,

       vs.                                         ORDER DISMISSING CASE

SOUTH DAKOTA DEPARTMENT OF
CORRECTION, SGT. MURPHY, SUPR.
CORRECTION OFFICER, YANKTON
COMM. WORK CENTER, IN HIS
OFFICIAL CAPACITY;

                   Defendants.


                                 INTRODUCTION

      Plaintiff, Willie R. White, was an inmate at the Yankton Community

Work Center in Yankton, South Dakota. White filed a pro se civil rights lawsuit

under 42 U.S.C. ' 1983 and paid his initial partial filing fee. Docket 1; Docket

8. The court has now screened White’s complaint under 28 U.S.C. § 1915A.

For the following reasons, the court dismisses White’s complaint.

                           FACTUAL BACKGROUND

      The facts as White alleges are as follows:

      Sargent Murphy told White he was chosen to cut down trees at the Mike

Durfee State Prison in Springfield, South Dakota. Docket 1 at 4. White

informed Murphy that he had not been cleared by medical and was not chain

saw certified. Id. Murphy replied that White could go cut down trees or go the
Special Housing Unit. Id. White then explained that he has “screws and plates

in [his] left femur all the way down to [his] knees.” Id. Murphy ignored this

information and said he did not care. Id. Later, a tree fell on White’s leg and it

knocked screws lose. Id. White’s leg will require surgery soon. Id. White was

placed on a walking cane permanently. Id.

                               LEGAL STANDARD

      The court must accept the well-pleaded allegations in the complaint as

true and draw all reasonable inferences in favor of the non-moving party.

Schriener v. Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014). Civil rights

and pro se complaints must be liberally construed. Erickson v. Pardus, 551

U.S. 89, 94 (2007) (citation omitted); Bediako v. Stein Mart, Inc., 354 F.3d 835,

839 (8th Cir. 2004). Even with this construction, “a pro se complaint must

contain specific facts supporting its conclusions.” Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985); see also Ellis v. City of Minneapolis, 518 F. App’x

502, 504 (8th Cir. 2013). Civil rights complaints cannot be merely conclusory.

Davis v. Hall, 992 F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x

481, 482 (8th Cir. 2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “If a plaintiff cannot make the requisite showing, dismissal is

appropriate.” Abdullah v. Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008);

see also Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Under

                                         2
28 U.S.C. § 1915A, the court must screen prisoner complaints and dismiss

them if they “(1) [are] frivolous, malicious, or fail[] to state a claim upon which

relief may be granted; or (2) seek[] monetary relief from a defendant who is

immune from such relief.” 28 U.S.C. § 1915A(b).

                                   DISCUSSION

      The Supreme Court has explained that Congress, in passing 42 U.S.C.

§ 1983, did not abrogate states' Eleventh Amendment immunity from suit in

federal court. Will v. Mich. Dept. of State Police, 491 U.S. 58, 65 (1989)

(citations omitted). “Eleventh Amendment immunity extends to states and

arms of the state[.]” Thomas v. St. Louis Bd. of Police Comm'rs, 447 F.3d 1082,

1084 (8th Cir. 2006) (internal quotation marks and citation omitted). An

action against a state official in his official capacity is the same as a suit

against the State itself. See Will, 491 U.S. at 71. “[A]bsent waiver by the State

or valid congressional override, the Eleventh Amendment bars a damages

action against a State in federal court.” Kentucky v. Graham, 473 U.S. 159,

169 (1985).

      White names the South Dakota Department of Corrections and Sargent

Murphy in his official capacity. Docket 1 at 2. White’s only requested relief is

money damages. Id. Thus, White’s claims are barred by the Eleventh

Amendment.

      Additionally, White failed to exhaust his administrative remedies before

filing his complaint. Id. “An inmate must exhaust all available administrative

remedies before bringing a § 1983 suit.” Porter v. Sturm, 781 F.3d 448, 451

                                          3
(8th Cir. 2015) (citing 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 211

(2007); Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir. 2014)). The Prison

Litigation Reform Act’s “exhaustion requirement applies to all inmate suits

about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.” Porter

v. Nussle, 534 U.S. 516, 532 (2002). The inmates’ subjective belief that there is

no point in pursuing the process is immaterial. Porter, 781 F.3d at 451 (citing

Lyon v. Vande Krol, 305 F.3d 806, 809 (8th Cir. 2002)). Thus, White fails to

state a claim upon which relief may be granted, and his claims are dismissed

without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) and 1915A(b)(1). Thus, it

is

      ORDERED that White’s complaint (Docket 1) is dismissed for failure to

state a claim upon which relief may be granted under 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      DATED December 28, 2018.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                        4
